Citation Nr: 0639565	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  96-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a service-connected psychiatric disability for 
the period of time prior to April 23, 1999.

2.  Entitlement to a disability rating in excess of 50 
percent for a service-connected psychiatric disability.

3.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1995 and 
November 1997 by the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Although 
the June 1995 rating decision, among other things, denied 
entitlement to a rating in excess of 30 percent for a nervous 
disorder and granted an increased 40 percent rating for a 
service-connected back disability, the veteran's timely 
notice of disagreement from that determination only addressed 
the nervous disorder rating.  The veteran subsequently 
perfected an appeal from the November 1997 decision denying 
entitlement to a rating in excess of 40 percent for his back 
disability.

The Board also notes that in a June 2003 rating decision the 
RO, in pertinent part, granted entitlement to a total 
disability rating based on individual unemployability 
effective from August 7, 2000, and granted an increased 50 
percent rating for the veteran's service-connected nervous 
disorder effective from April 23, 1999.

The case was previously before the Board on several 
occasions, most recently in June 2005, when it was remanded 
to obtain medical records.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  Prior to April 23, 1999, the veteran's service-connected 
psychotic disorder was manifested by mildly anxious and 
depressed mood, poor insight, but with preserved memory and 
intellectual functioning; he had a Global Assessment of 
Functioning Scale (GAF) score of 70. 

2.  Effective from April 23, 1999, the veteran's service-
connected psychotic disorder is manifested by depressed mood, 
blunted affect, fair attention, fair concentration, fair 
memory, poor insight and poor judgment; he has a GAF score of 
between 50 and 60.

3.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by:  forward flexion to 58 
degrees; extension to 8 degrees; lateral flexion to 25 
degrees, bilaterally; rotation to 25 degrees, bilaterally; 
objective evidence of muscle spasm; and, complaints of pain 
and discomfort.  It is not manifested by unfavorable 
ankylosis of the entire spin, neurologic abnormalities, or a 
fractured vertebra with spinal cord involvement.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for a 
psychotic disorder for the period of time prior to April 23, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9210 (1995, 
2006).  

2.  The criteria for entitlement to a disability rating in 
excess of 50 percent for a psychotic disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9210 (2006).  

3.  The criteria for a 60 percent rating, and not in excess 
thereof, for degenerative disc disease of the lumbar spine, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters.  VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters dated August 2003 and February 2004 satisfied 
the duty to notify provisions.  The veteran's VA medical 
treatment records have been obtained and he has been accorded 
a recent VA Compensation and Pension examinations.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  This claim dates from rating decisions made in 1995 
and 1997 which is prior to the effective date of the current 
duty to notify provisions.  Accordingly, the initial 
adjudication of the increased rating claims on appeal was 
prior to the letters which satisfied the current duty to 
notify and assist provisions with respect to increased 
ratings.  However, the claims were subsequently readjudicated 
in Supplemental Statements of the Case dated January 2005 and 
April 2006.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected degenerative disc disease of the lumbar spine.  The 
evidence includes, but is not limited to:  service medical 
records; the veteran's contentions; VA medical treatment 
records; private medical treatment records. Social Security 
records, and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claims for 
increased disability ratings in question.  

II.  Psychiatric Disorder.  The veteran is service-connected 
for an atypical psychosis, or a psychotic disorder not 
otherwise specified, which was previously rated under 38 
C.F.R. § 4.132, Diagnostic Code 9210.  During the course of 
this appeal the regulations for rating psychiatric 
disabilities were revised by regulatory amendment effective 
November 7, 1996, substantive changes were made to that 
criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52695- 52702 (1996).  In VAOPGCPREC 7-2003, the VA 
General Counsel held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Court overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant).  The General 
Counsel concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised rating schedule and published it 
in the Federal Register, the publication clearly stated an 
effective date of November 7, 1996, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date.  See 61 Fed. Reg. 52695- 52702 (1996).  
Accordingly, for the period prior to November 7, 1996, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's psychotic disorder.

Prior to November 7, 1996, atypical psychosis was evaluated 
using criteria from the general rating formula for psychotic 
disorders.  38 C.F.R. § 4.132, Diagnostic Code 92105 (1996).  
A 30 percent disability rating contemplated definite 
impairment of social and industrial adaptability.  A 50 
percent rating contemplated considerable 
 impairment of social and industrial adaptability.  A 70 
percent rating contemplated lesser symptomatology than the 
100 percent rating which produced severe impairment of social 
and industrial adaptability.  Finally, a 100 percent 
disability rating contemplated active psychotic 
manifestations of such severity, depth, persistence, or 
bizarreness as to produced total impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9210 (1996).

Under the revised criteria, now set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9210 (2006), a 30 percent disability 
rating contemplates 

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9210.  

A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

In the present case, the veteran filed his claim for 
increased disability ratings which was received at the RO in 
November 1994.  In May 1995, a VA psychiatric examination of 
the veteran was conducted.  The veteran reported that he had 
been a student taking university courses but that he had 
symptoms of anxiety with the workload.  Mental status 
examination revealed mildly anxious and depressed mood and 
poor insight.  However,  memory and intellectual functioning 
was preserved.  The diagnosis was psychosis not otherwise 
specified and agoraphobia.  A GAF score of 70 was assigned.  
The Global Assessment of Function (GAF) which is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION, American Psychiatric Association 
(1994) (DSM-IV).  A GAF of 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

Review of the other medical evidence of record reveals that 
the veteran received regular treatment for his service-
connected psychiatric disability from VA and private mental 
health providers.  Various diagnosis are of record including 
depressive disorder and anxiety disorder.  However, while 
symptoms of depression and anxiety are noted in the VA 
records, these records are very definite that the veteran was 
diagnosed with an atypical psychosis and medicated 
accordingly.

In April 1999, another VA psychiatric examination of the 
veteran was conducted.  Mental status examination revealed an 
anxious mood and constricted affect.  However, attention, 
memory, and concentration were all noted to be good.  The 
diagnosis was atypical psychosis and a GAF score of 50 was 
assigned, which is defined as reflecting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

In May 2003, the most recent VA psychiatric examination of 
the veteran was conducted.  The veteran's service-connected 
psychotic disorder was noted to be manifested by depressed 
mood and blunted affect.  He had fair attention, 
concentration, and memory.  However he had poor insight and 
judgment.  A GAF score of 50 was again assigned.  

Recent VA treatment records dated in March and May 2004 
reveal that the veteran's psychosis is essentially stable 
with symptoms similar to those noted in the May 2003 
examination report and GAF scores being slightly better being 
between 50 and 60.

The evidence does not support a rating in excess of 30 
percent pursuant to the criteria in effect prior to or after 
November 7, 1996, for the period prior to April 23, 1999.  
Prior to April 23, 1999, the veteran's service-connected 
psychotic disorder was manifested by a mildly anxious and 
depressed mood, poor insight, but with preserved memory and 
intellectual functioning; he had a Global Assessment of 
Functioning Scale (GAF) score of 70.  The May 1995 VA 
psychiatric examination reflects that the veteran's workload 
as a university student was productive of a mildly anxious 
and depressed mood.  A GAF score of 70 was assigned, which is 
indicate of some mild symptoms (e.g., depressed mood and mild 
insomnia) or difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  The Board finds that 
this most nearly approximates the criteria for a 30 percent 
disability rating under both the former and the current 
rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9210.  
Accordingly, a rating in excess of 30 percent is denied for 
the veteran's service-connected psychotic disorder for the 
period of time prior to April 23, 1999.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent for the 
veteran's service-connected psychotic disorder for any period 
of time.  The evidence of record simply does not reveal that 
the veteran has active psychiatric symptoms which meet the 
criteria for a disability rating in excess of 50 percent.  
The medical evidence of record reveals that the veteran is 
capable of handling funds and that the psychotic disorder is 
essentially stable at its currently level.  The has been no 
increase in symptoms and the most recent GAF of 60 shows 
improvement over the GAF of 50 assigned at the 2003 VA 
examination.  Accordingly, entitlement to a disability rating 
in excess of 50 percent must be denied.  

III.  Lumbar Spine.  During the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The regulations for 
intervertebral disc syndrome under Diagnostic Code 2593 that 
became effective on September 23, 2002, contained notes 
addressing the definition of incapacitating episodes and 
addressing rating procedure when intervertebral disc syndrome 
is present in more than one spinal segment.  These notes were 
omitted when the criteria for intervertebral disc syndrome 
were reclassified as Diagnostic Code 5243, effective on 
September 26, 2003.  This omission was apparently inadvertent 
and was corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004).  The correction was made effective from September 26, 
2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Service connection was in effect for degenerative disc 
disease of the lumbar spine which was rated under Diagnostic 
Code 5293 for intervertebral disc syndrome.  The Rating 
Schedule, prior to September 26, 2003, provided for a 
noncompensable rating for postoperative, cured intervertebral 
disc syndrome.  A 10 percent rating was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent rating contemplated moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating, the 
highest rating assignable, required persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (effective before September 26, 2003).

The prior rating schedule provided for 100 percent disability 
ratings for disabilities of the spine for:  residuals of a 
fractured vertebra with spinal cord involvement rendering the 
veteran bedridden or requiring long leg braces; or for 
complete bony fixation (ankylosis) of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (effective 
before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2006).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The veteran currently is assigned a 40 percent disability 
rating for his service-connected degenerative disc disease.  
When his disability is considered under the current rating 
criteria an increased rating is not warranted.  There is 
simply no evidence contained in the medical evidence of 
record which shows that the veteran has ankylosis of the 
spine, or incapacitating episodes which would warrant the 
assignment of a disability rating in excess of 40 percent 
under the current regulations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006). 

However, the evidence supports the assignment of a 60 percent 
disability rating under the prior rating schedule.  In March 
2004, the most recent VA examination of the veteran was 
conducted.  Range of motion testing was conducted and 
revealed:  forward flexion to 58 degrees; extension to 8 
degrees; lateral flexion to 25 degrees, bilaterally; rotation 
to 25 degrees, bilaterally.  There was objective evidence of 
muscle spasm and evidence of slight sensory deficit in the 
left leg.  Under the old rating criteria a 60 percent rating 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).  A September 2002 VA 
examination report also had objective evidence of muscle 
spasm.  This coupled with the veteran's constant back pain, 
and decreased sensation, reveals that the veteran had 
symptoms which more nearly approximated the criteria for a 60 
percent rating during the effective period of the prior 
regulations.  Accordingly, a 60 percent disability rating is 
granted pursuant to the prior regulations.  

IV. Conclusion.  Finally, in reaching these decisions the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
assignment of disability ratings in excess of those noted 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for the service-
connected psychotic disorder for the period of time prior to 
April 23, 1999, is denied. 

A disability rating in excess of 50 percent for the service-
connected psychotic disorder is denied.  

A disability rating of 60 percent, and not in excess thereof, 
is granted for the service-connected degenerative disc 
disease of the lumbar spine, subject to the law and 
regulations governing the payment of monetary awards.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


